     Case 1:14-cr-00057-AWI-BAM Document 37 Filed 03/26/21 Page 1 of 2


1    HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
2    ERIC V. KERSTEN, Bar #226429
     Assistant Federal Defender
3    Branch Chief, Fresno Office
     2300 Tulare Street, Suite 330
4    Fresno, California 93721-2226
     Telephone: (559) 487-5561
5
6
7
8                             IN THE UNITED STATES DISTRICT COURT
9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                  ) Case No. 1:14-cr-00057-AWI-BAM
                                                 )
12           Plaintiff,                          ) APPLICATION AND ORDER
                                                 ) APPOINTING COUNSEL
13    vs.                                        )
                                                 )
14    VICTOR AVALOS BALLESTEROS,                 )
                                                 )
15           Defendant.                          )
                                                 )
16                                               )
17           Defendant, Victor Avalos Ballesteros, through the Federal Defender for the Eastern
18   District of California, hereby requests appointment of counsel for assistance in seeking early
19
     termination of his supervised release.
20
             On January 4, 2016, Mr. Ballesteros was sentenced to 57 months in custody followed by
21
     36 months of supervised release. He began serving his term of supervised release on October 24,
22
23   2019.

24           Mr. Ballesteros submits the attached Financial Affidavit as evidence of his inability to

25   retain counsel at this time. Therefore, after reviewing Mr. Ballesteros Financial Affidavit, it is
26
     respectfully recommended that counsel be appointed.
27
             DATED: March 25, 2021                                /s/ Eric V Kersten
28                                                         ERIC V. KERSTEN
                                                           Assistant Federal Defender
                                                           Branch Chief, Fresno Office
     Case 1:14-cr-00057-AWI-BAM Document 37 Filed 03/26/21 Page 2 of 2


1
2                                               ORDER
3
            Having satisfied the Court that the defendant is financially unable to retain counsel at this
4
     time, the Court hereby appoint counsel pursuant to 18 U.S.C. § 3006A.
5
6    IT IS SO ORDERED.

7       Dated:    March 25, 2021                              /s/ Barbara    A. McAuliffe            _
8                                                      UNITED STATES MAGISTRATE JUDGE

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     -2-
